EXHIBIT 10.5

 

LIMITED RECOURSE GUARANTY

 

                                THIS LIMITED RECOURSE GUARANTY (this
“Guaranty”), made as of December 20, 2007, by CYPRESS EQUITIES I, LP, a Texas
limited partnership, having an address at 15601 Dallas Parkway, Suite 400,
Addison, Texas 75001, Attention:  Rick Bower (“Guarantor”) in favor of BEHRINGER
HARVARD RI LENDER, LLC, a Delaware limited liability company (“Behringer”).

 

WITNESSETH:

 

 

WHEREAS, Royal Island Bahamas Ltd., a Bahamian company (“RIBL”), Royal Island
Golf Club Bahamas Ltd., a

Bahamian company, and RIBL US Borrower LLC, a Delaware limited liability company
(collectively, “Borrower”) have entered into that certain Credit Agreement,
dated as of December 20, 2007 (as amended, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among, Borrower, the Lenders from time to time party thereto, and iStar
Financial Inc., a Maryland corporation, as agent for the Lenders from time to
time party thereto.  Except as otherwise defined herein, capitalized terms used
but not defined herein have the meanings given such terms in the Credit
Agreement;

 

WHEREAS, the Loans are secured by, among other things, the RIBL’s interest in
the Real Property Collateral as evidenced by that certain Debenture dated of
even date herewith, executed in connection with the Credit Agreement (the
“Mortgage”);

 

WHEREAS, Guarantor will derive significant financial benefits from the making of
the Loan;

 

WHEREAS, as a condition precedent to the making of the Loans, Guarantor has
agreed to deliver to Behringer this Guaranty; and

 

WHEREAS, Behringer has declined to be one of the Lenders unless this Guaranty is
duly executed by Guarantor and delivered to Behringer.

 

NOW, THEREFORE, in consideration for, and as an inducement to, Behringer being
one of the Lenders, and for Ten Dollars ($10) and other good and valuable
consideration the legal sufficiency of which and receipt thereof are hereby
acknowledged, and notwithstanding any provision to the contrary contained in the
Loan Documents, including without limitation, any “non-recourse” provision,
Behringer and Guarantor do hereby agree as follows:

 


1.             GUARANTOR, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS
(COLLECTIVELY, “SUCCESSORS”) DOES HEREBY ABSOLUTELY, UNCONDITIONALLY,
IRREVOCABLY AND PERSONALLY:


 


(I) GUARANTY TO BEHRINGER THE FULL AND PUNCTUAL PAYMENT OF THE “GUARANTEED
AMOUNT” (AS HEREINAFTER DEFINED) TO LENDER BY GUARANTOR UPON THE MATURITY OF THE
LOAN OR UPON ANY EARLIER ACCELERATION OF THE LOAN.  FOR PURPOSES HEREIN,
“GUARANTEED AMOUNT” SHALL MEAN, COLLECTIVELY, (A) FIFTY PERCENT (50.0%) OF THE
PRINCIPAL AMOUNT FUNDED UNDER


 

1

--------------------------------------------------------------------------------



TRANCHE B, LESS ANY PRINCIPAL PAYMENTS MADE ON TRANCHE B, TOGETHER WITH (B) ALL
ACCRUED AND UNPAID INTEREST ON TRANCHE B, TOGETHER WITH (C) THE SUM OF ALL
DEVELOPMENT FEES (AS DEFINED IN THE SERVICES AGREEMENT) PREVIOUSLY PAID TO
GUARANTOR UNDER THAT CERTAIN DEVELOPMENT SERVICES AGREEMENT, BETWEEN RIBL AND
GUARANTOR, DATED MAY 2, 2007 (THE “SERVICES AGREEMENT”); AND


 

(II) AGREES TO REIMBURSE BEHRINGER FOR, AND HOLD BEHRINGER HARMLESS FROM AND
AGAINST, ANY AND ALL COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES)
INCURRED, SUFFERED OR SUSTAINED BY BEHRINGER AND/OR ITS SUCCESSORS AND ASSIGNS
TO ENFORCE THIS GUARANTY NOT LATER THAN TEN (10) DAYS FOLLOWING GUARANTOR’S
RECEIPT OF A PAYMENT DEMAND (DEFINED BELOW) (THE OBLIGATIONS OF GUARANTOR UNDER
CLAUSE (I) AND THIS CLAUSE (II) BEING REFERRED TO HEREINAFTER, COLLECTIVELY, AS
“GUARANTOR’S OBLIGATION”).

 

Any demand for payment under this Guaranty (a “Payment Demand”) shall be in
writing, shall specify the amount of the Guarantor’s Obligation as of the date
of the Payment Demand, and shall provide in reasonable detail the calculation of
the amount of the Guarantor’s Obligation.  Upon payment in full of the
Guarantor’s Obligation within ten (10) days following Guarantor’s receipt of the
Payment Demand, Guarantor shall have no further liability under this Guaranty.

 


2.             THIS IS AN IRREVOCABLE, ABSOLUTE, CONTINUING GUARANTY OF PAYMENT
AND PERFORMANCE.  IT IS AGREED THAT THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL
BE PRIMARY AND THIS GUARANTY SHALL BE ENFORCEABLE AGAINST GUARANTOR AND ITS
SUCCESSORS WITHOUT THE NECESSITY FOR ANY SUIT OR PROCEEDING OF ANY KIND OR
NATURE WHATSOEVER BROUGHT BY BEHRINGER AGAINST BORROWER OR ITS SUCCESSORS OR
ASSIGNS OR ANY OTHER PARTY UNDER THE CREDIT AGREEMENT OR AGAINST ANY SECURITY
FOR THE PAYMENT OF GUARANTOR’S OBLIGATION AND WITHOUT THE NECESSITY OF ANY
NOTICE OF NON-PAYMENT OR NON-OBSERVANCE OR OF ANY NOTICE OF ACCEPTANCE OF THIS
GUARANTY OR OF ANY NOTICE OF DEMAND TO WHICH GUARANTOR MIGHT OTHERWISE BE
ENTITLED HEREUNDER (INCLUDING, WITHOUT LIMITATION, DILIGENCE, PRESENTMENT,
NOTICE OF MATURITY, EXTENSION OF TIME, PROTEST, NOTICE OF DISHONOR OR DEFAULT,
CHANGE IN NATURE OR FORM OF GUARANTOR’S OBLIGATION, ACCEPTANCE OF FURTHER
SECURITY, RELEASE OF FURTHER SECURITY, IMPOSITION OR AGREEMENT ARRIVED AT AS TO
THE AMOUNT OF OR THE TERMS OF GUARANTOR’S OBLIGATION), ALL OF WHICH GUARANTOR
HEREBY EXPRESSLY WAIVES.  GUARANTOR HEREBY EXPRESSLY AGREES THAT THE VALIDITY OF
THIS GUARANTY AND THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL IN NO WAY BE
TERMINATED, AFFECTED, DIMINISHED, MODIFIED OR IMPAIRED BY REASON OF THE
ASSERTION OF OR THE FAILURE TO ASSERT BY BEHRINGER, AGENT OR LENDER AGAINST
BORROWER, OR ITS SUCCESSORS OR ASSIGNS, ANY OF THE RIGHTS OR REMEDIES RESERVED
TO BEHRINGER, AGENT OR LENDER PURSUANT TO THE PROVISIONS OF THE CREDIT
AGREEMENT, THE TRANCHE B NOTE, THE MORTGAGE OR ANY OTHER LOAN DOCUMENTS.


 


3.             GUARANTOR WAIVES, AND COVENANTS AND AGREES THAT IT WILL NOT AT
ANY TIME INSIST UPON, PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE
BENEFIT OR ADVANTAGE OF, ANY AND ALL APPRAISAL, VALUATION, STAY, EXTENSION,
MARSHALING-OF-ASSETS OR REDEMPTION LAWS, OR RIGHT OF HOMESTEAD OR EXEMPTION,
WHETHER NOW OR AT ANY TIME HEREAFTER IN FORCE, THAT MAY DELAY, PREVENT OR
OTHERWISE AFFECT THE PERFORMANCE BY GUARANTOR OF ITS OBLIGATIONS UNDER, OR THE
ENFORCEMENT BY BEHRINGER OF, THIS GUARANTY.  GUARANTOR FURTHER COVENANTS AND
AGREES NOT TO SET UP OR CLAIM ANY DEFENSE, COUNTERCLAIM, CROSS-CLAIM, OFFSET,
SET-OFF, RIGHT OF RECOUPMENT, OR OTHER OBJECTION OF ANY KIND TO ANY ACTION, SUIT
OR PROCEEDING IN LAW, EQUITY OR OTHERWISE, OR TO ANY DEMAND OR CLAIM THAT


 

2

--------------------------------------------------------------------------------



MAY BE INSTITUTED OR MADE BY BEHRINGER HEREUNDER OTHER THAN THE DEFENSE OF THE
ACTUAL TIMELY PERFORMANCE OF GUARANTOR’S OBLIGATIONS HEREUNDER.  GUARANTOR
REPRESENTS, WARRANTS AND AGREES THAT, AS OF THE DATE HEREOF, ITS OBLIGATIONS
UNDER THIS GUARANTY ARE NOT SUBJECT TO ANY COUNTERCLAIMS, CROSS-CLAIMS, RIGHTS
OF RECOUPMENT, OFFSETS OR AFFIRMATIVE OR OTHER DEFENSES OF ANY KIND AGAINST
BEHRINGER.


 


4.             GUARANTOR AGREES THAT ANY NOTICE OR DIRECTIVE GIVEN AT ANY TIME
BY GUARANTOR TO BEHRINGER THAT IS INCONSISTENT WITH ANY WAIVER CONTAINED IN THIS
GUARANTY SHALL BE VOID AND MAY BE IGNORED BY BEHRINGER, AND, IN ADDITION, MAY
NOT BE PLEADED OR INTRODUCED AS EVIDENCE IN ANY LITIGATION RELATING TO THIS
GUARANTY FOR THE REASON THAT SUCH PLEADING OR INTRODUCTION WOULD BE AT VARIANCE
WITH THE WRITTEN TERMS OF THIS GUARANTY, UNLESS BEHRINGER HAS SPECIFICALLY
AGREED OTHERWISE IN A WRITING, SIGNED BY A DULY AUTHORIZED OFFICER.  GUARANTOR
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT THE FOREGOING WAIVERS ARE OF THE
ESSENCE OF THE LOAN TRANSACTION AND THAT, BUT FOR THIS GUARANTY AND SUCH
WAIVERS, BEHRINGER WOULD NOT MAKE THE LOAN.


 


5.             THIS GUARANTY SHALL BE A CONTINUING GUARANTY FOR SO LONG AS THE
OBLIGATIONS REMAIN OUTSTANDING AND EXCEPT FOR MODIFICATIONS, WAIVERS AND
RELEASES OF LIABILITIES OF GUARANTOR HEREUNDER EXPRESSLY GRANTED IN A WRITTEN
INSTRUMENT WHICH IS IN ACCORDANCE WITH SECTION 22 HEREOF, THE LIABILITY OF
GUARANTOR HEREUNDER SHALL IN NO WAY BE TERMINATED, AFFECTED, MODIFIED, IMPAIRED
OR DIMINISHED (TO THE EXTENT PERMITTED BY LAW) BY REASON OF THE HAPPENING, FROM
TIME TO TIME, OF ANY OF THE FOLLOWING, ALTHOUGH WITHOUT NOTICE OR THE FURTHER
CONSENT OF GUARANTOR:


 


(A)           ANY ASSIGNMENT, AMENDMENT, MODIFICATION OR WAIVER OF OR CHANGE IN
ANY OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF THE CREDIT AGREEMENT,
THE NOTE, THE MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS OR THE INVALIDITY OR
UNENFORCEABILITY OF ANY OF THE FOREGOING; OR


 


(B)           ANY EXTENSION OF TIME THAT MAY BE GRANTED BY BEHRINGER, GUARANTOR
OR THE SUCCESSORS; OR


 


(C)           ANY ACTION THAT BEHRINGER, AGENT, LENDERS, OR GUARANTOR MAY TAKE
OR FAIL TO TAKE UNDER OR IN RESPECT OF ANY OF THE LOAN DOCUMENTS OR BY REASON OF
ANY WAIVER OF, OR FAILURE TO ENFORCE ANY OF THE RIGHTS, REMEDIES, POWERS OR
PRIVILEGES AVAILABLE TO BEHRINGER UNDER THIS GUARANTY OR AVAILABLE TO BEHRINGER,
AGENT OR LENDERS AT LAW, EQUITY OR OTHERWISE, OR ANY ACTION ON THE PART OF
BEHRINGER, AGENT OR LENDERS GRANTING INDULGENCE OR EXTENSION IN ANY FORM
WHATSOEVER; OR


 


(D)           ANY DEALING, TRANSACTION, MATTER OR THING OCCURRING BETWEEN
BEHRINGER, AGENT, LENDERS, GUARANTOR OR THE SUCCESSORS; OR


 


(E)           ANY SALE, EXCHANGE, RELEASE, OR OTHER DISPOSITION OF ANY PROPERTY
PLEDGED, MORTGAGED OR CONVEYED, OR ANY PROPERTY IN WHICH BEHRINGER, AGENT OR
LENDERS HAVE BEEN GRANTED A LIEN OR SECURITY INTEREST TO SECURE ANY INDEBTEDNESS
OF GUARANTOR TO BEHRINGER,


 

3

--------------------------------------------------------------------------------



AGENT OR LENDERS PURSUANT TO THE CREDIT AGREEMENT; OR


 


(F)            ANY RELEASE OF ANY PERSON OR ENTITY WHO MAY BE LIABLE IN ANY
MANNER FOR THE PAYMENT AND COLLECTION OF ANY AMOUNTS OWED BY GUARANTOR TO
BEHRINGER, AGENT OR LENDERS; OR


 


(G)           ANY EVENT OF DEFAULT, WHETHER OR NOT BEHRINGER, AGENT OR LENDERS
HAVE EXERCISED ANY OF ITS RIGHTS AND REMEDIES AS SET FORTH IN THE CREDIT
AGREEMENT OR THE MORTGAGE UPON THE HAPPENING OF ANY SUCH EVENT OF DEFAULT; OR


 


(H)           GUARANTOR’S VOLUNTARY OR INVOLUNTARY LIQUIDATION, DISSOLUTION,
SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS AND LIABILITIES, APPOINTMENT OF A
TRUSTEE, RECEIVER, LIQUIDATOR, SEQUESTRATOR OR CONSERVATOR FOR ALL OR ANY PART
OF GUARANTOR’S ASSETS, INSOLVENCY, BANKRUPTCY, ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, REORGANIZATION, ARRANGEMENT, COMPOSITION OR READJUSTMENT, OR THE
COMMENCEMENT OF OTHER SIMILAR PROCEEDINGS AFFECTING GUARANTOR OR ANY OF THE
ASSETS OF IT; OR


 


(I)            ANY CHANGE IN OR TERMINATION OF THE OWNERSHIP INTEREST OF
GUARANTOR (WHETHER DIRECT OR INDIRECT) IN BORROWER; OR


 


(J)            ANY CONVEYANCE OF ALL OR ANY PORTION OF THE REAL PROPERTY
COLLATERAL, WHETHER OR NOT PURSUANT TO A FORECLOSURE SALE, A DEED IN LIEU OF
FORECLOSURE, A TRANSFER THROUGH BANKRUPTCY, OR OTHERWISE.


 


6.             THE LIABILITY OF GUARANTOR HEREUNDER SHALL BE REINSTATED AND
REVIVED, AND THE RIGHTS OF THE BEHRINGER SHALL CONTINUE, WITH RESPECT TO ANY
AMOUNT AT ANY TIME PAID ON ACCOUNT OF THE GUARANTOR’S OBLIGATIONS WHICH SHALL
THEREAFTER BE REQUIRED TO BE RESTORED OR RETURNED BY THE BEHRINGER UPON THE
BANKRUPTCY, INSOLVENCY, OR REORGANIZATION OF BORROWER OR ANY OTHER PERSON, OR
OTHERWISE, ALL AS THOUGH SUCH AMOUNT HAD NOT BEEN PAID.  GUARANTOR FURTHER
AGREES TO THE EXTENT (I) BORROWER OR GUARANTOR MAKES ANY PAYMENT BEHRINGER IN
CONNECTION WITH THE GUARANTOR’S OBLIGATIONS AND ALL OR ANY PART OF SUCH PAYMENT
IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET
ASIDE OR REQUIRED TO BE REPAID BY THE TRUSTEE, RECEIVER OR ANY OTHER ENTITY,
WHETHER UNDER ANY BANKRUPTCY LAW OR OTHERWISE, OR (II) IN THE EVENT FOLLOWING
THE PAYMENT IN FULL OF THE PRINCIPAL AMOUNT OF THE LOAN, BERHINGER IS SUBJECT TO
FURTHER LIABILITY, LOSS, OR EXPENSE COVERED BY THE INDEMNIFICATION OBLIGATIONS
SET FORTH IN THE LOAN DOCUMENTS (THE PAYMENTS AND OBLIGATIONS REFERRED TO IN
CLAUSES (I) AND (II) ABOVE ARE HEREAFTER REFERRED TO, COLLECTIVELY, AS
“PREFERENTIAL PAYMENTS”), THEN THIS GUARANTY SHALL CONTINUE TO BE EFFECTIVE OR
SHALL BE REINSTATED, AS THE CASE MAY BE, AND, TO THE EXTENT OF SUCH PAYMENT OR
REPAYMENT BY BERHINGER, THE GUARANTOR’S OBLIGATIONS OR PART THEREOF INTENDED TO
BE SATISFIED BY SUCH PREFERENTIAL PAYMENT SHALL BE REVIVED AND CONTINUED IN FULL
FORCE AND EFFECT AS IF SAID PREFERENTIAL PAYMENT HAD NOT BEEN MADE.


 


7.             GUARANTOR ACKNOWLEDGES THAT THIS GUARANTY AND GUARANTOR’S
OBLIGATIONS ARE AND SHALL AT ALL TIMES CONTINUE TO BE ABSOLUTE, UNCONDITIONAL
AND IRREVOCABLE IN ALL RESPECTS, AND SHALL AT ALL TIMES BE VALID AND ENFORCEABLE
IRRESPECTIVE OF ANY OTHER AGREEMENT OR CIRCUMSTANCES OF ANY NATURE WHATSOEVER
(OTHER THAN THE DEFENSE THAT THE GUARANTOR’S OBLIGATIONS


 

4

--------------------------------------------------------------------------------



HAVE BEEN PAID OR PERFORMED, AS THE CASE MAY BE) THAT MIGHT OTHERWISE CONSTITUTE
A DEFENSE TO THIS GUARANTY OR THE OBLIGATIONS OF ANY OTHER PERSON OR PARTY
RELATING TO THIS GUARANTY OR THE OBLIGATIONS OF GUARANTOR HEREUNDER.


 


8.             GUARANTOR AGREES THAT IF AT ANY TIME ALL OR ANY PART OF ANY
PAYMENT AT ANY TIME RECEIVED BY BEHRINGER FROM GUARANTOR UNDER OR WITH RESPECT
TO THIS GUARANTY IS OR MUST BE RESCINDED OR RETURNED BY BEHRINGER FOR ANY REASON
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE INSOLVENCY, BANKRUPTCY OR
REORGANIZATION OF GUARANTOR), THEN GUARANTOR’S OBLIGATIONS SHALL, TO THE EXTENT
OF THE PAYMENT RESCINDED OR RETURNED, BE DEEMED TO HAVE CONTINUED IN EXISTENCE
NOTWITHSTANDING SUCH PREVIOUS RECEIPT BY BEHRINGER, AND GUARANTOR’S OBLIGATIONS
SHALL CONTINUE TO BE EFFECTIVE OR REINSTATED, AS THE CASE MAY BE, AS TO SUCH
PAYMENT, AS THOUGH SUCH PREVIOUS PAYMENT TO BEHRINGER HAD NEVER BEEN MADE.


 


9.             GUARANTOR REPRESENTS AND WARRANTS TO BEHRINGER, WITH THE
KNOWLEDGE THAT BEHRINGER IS RELYING UPON THE SAME, AS FOLLOWS:


 


(A)           THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS GUARANTY WILL NOT
VIOLATE ANY PROVISION OF ANY LAW, REGULATION, JUDGMENT, ORDER, DECREE,
DETERMINATION, OR AWARD OF ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY, OR
OF ANY DEBENTURE, MORTGAGE, INDENTURE, LOAN, OR SECURITY AGREEMENT, LEASE,
CONTRACT, OR OTHER AGREEMENT, INSTRUMENT, OR UNDERTAKING TO WHICH GUARANTOR IS A
PARTY OR THAT, TO GUARANTOR’S KNOWLEDGE, PURPORTS TO BIND GUARANTOR OR ANY OF
GUARANTOR’S PROPERTY OR ASSETS.


 


(B)           NO CONSENT OF ANY PERSON (INCLUDING CREDITORS OF GUARANTOR) IS
REQUIRED IN CONNECTION WITH GUARANTOR’S EXECUTION OF THIS GUARANTY OR
PERFORMANCE OF GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY, OTHER THAN ANY
CONSENT THAT GUARANTOR HAS PREVIOUSLY OBTAINED.  GUARANTOR’S EXECUTION OF, AND
OBLIGATIONS UNDER, THIS GUARANTY ARE NOT CONTINGENT UPON OBTAINING ANY FURTHER
CONSENT, LICENSE, PERMIT, APPROVAL, OR AUTHORIZATION OF, EXEMPTION BY, NOTICE OR
REPORT TO, OR REGISTRATION, FILING, OR DECLARATION WITH, ANY GOVERNMENTAL
AUTHORITY, BUREAU, OR AGENCY, WHETHER LOCAL, STATE, FEDERAL, OR FOREIGN.


 


(C)           GUARANTOR HAS FULL POWER, AUTHORITY, AND LEGAL RIGHT TO EXECUTE,
DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS GUARANTY.  GUARANTOR IS DULY
ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
TEXAS.  THIS GUARANTY HAS BEEN DULY EXECUTED AND IS A LEGAL, VALID, AND BINDING
OBLIGATION OF GUARANTOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE
ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER LAWS OF
GENERAL APPLICATION AFFECTING THE ENFORCEMENT OF CREDITOR’S RIGHTS OR GENERAL
EQUITABLE PRINCIPALS, WHETHER APPLIED IN LAW OR EQUITY.


 


(D)           GUARANTOR DELIVERS THIS GUARANTY BASED SOLELY UPON GUARANTOR’S OWN
INDEPENDENT INVESTIGATION AND BASED IN NO PART UPON ANY REPRESENTATION,
STATEMENT, OR ASSURANCE BY BEHRINGER, AGENT OR LENDERS.


 


(E)           GUARANTOR HAS GOOD AND VALID TITLE TO ALL OF ITS PROPERTY AND
ASSETS, REAL AND PERSONAL, WHICH GUARANTOR OWNS AND A VALID LEASEHOLD INTEREST
IN ANY PROPERTY AND ASSETS


 

5

--------------------------------------------------------------------------------



IT LEASES, IF ANY.


 


(F)            NO INFORMATION, EXHIBIT, REPORT OR CERTIFICATE FURNISHED BY
GUARANTOR TO BEHRINGER IN CONNECTION WITH THE LOAN OR ANY LOAN DOCUMENTS
CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR HAS OMITTED TO STATE A MATERIAL
FACT OR ANY FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN NOT
MATERIALLY MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN WHICH SUCH STATEMENTS ARE
MADE.


 


(G)           GUARANTOR IS SOLVENT AND AFTER GIVING EFFECT TO THIS GUARANTY,
CONTINUES TO BE SOLVENT.


 


(H)           THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING OR,
TO THE BEST OF GUARANTOR’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING GUARANTOR
AT LAW, IN EQUITY, IN ADMIRALTY OR BEFORE ANY ARBITRATOR OR ANY GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY (DOMESTIC OR
FOREIGN) THAT COULD REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE
EFFECT IN THE PROPERTY, ASSETS OR CONDITION (FINANCIAL OR OTHERWISE) OF
GUARANTOR OR IN ABILITY OF GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER THIS
GUARANTY.


 


(I)            GUARANTOR HAS HERETOFORE DELIVERED TO BEHRINGER, AT BEHRINGER’S
REQUEST, [UNAUDITED] BALANCE SHEETS AND RELATED STATEMENTS OF INCOME, EQUITY AND
CASH FLOWS FOR THE YEAR ENDING [JUNE 30, 2007].  ALL SUCH STATEMENTS WERE
PREPARED ON A GAAP BASIS AND FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE
FINANCIAL POSITION OF THE GUARANTOR AS OF [JUNE 30, 2007], SUBJECT, IN THE CASE
OF ANY SUCH UNAUDITED FINANCIAL STATEMENTS, TO CHANGES RESULTING FROM AUDIT AND
NORMAL YEAR END ADJUSTMENTS AND THE ABSENCE OF FOOTNOTE DISCLOSURE REQUIRED IN
ACCORDANCE WITH GAAP.  EXCEPT AS REFLECTED IN SUCH FINANCIAL STATEMENTS,
GUARANTOR DOES NOT HAVE ANY CONTINGENT OBLIGATION, CONTINGENT LIABILITY OR
LIABILITY FOR TAXES, LONG TERM LEASE OR UNUSUAL FORWARD OR LONG TERM COMMITMENT
THAT IS REQUIRED TO BE REFLECTED IN SUCH FINANCIAL STATEMENTS IN ACCORDANCE WITH
GAAP THAT IS NOT SO REFLECTED.


 


10.           GUARANTOR AND BEHRINGER ACKNOWLEDGE AND AGREE THAT THIS GUARANTY
IS A GUARANTY OF PAYMENT AND PERFORMANCE AND NOT OF COLLECTION AND ENFORCEMENT
IN RESPECT OF ANY OF GUARANTOR’S OBLIGATION.


 


11.           TO THE EXTENT PERMITTED TO ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER
THE CREDIT AGREEMENT PURSUANT TO THE CREDIT AGREEMENT, BEHRINGER MAY FREELY
ASSIGN ANY OR ALL OF ITS RIGHTS UNDER THIS GUARANTY, PROVIDED THAT NO SUCH
ASSIGNMENT SHALL INCREASE GUARANTOR’S OBLIGATIONS OR DIMINISH ITS RIGHTS
HEREUNDER.  EXCEPT AS MAY BE PERMITTED UNDER THE CREDIT AGREEMENT, GUARANTOR
SHALL NOT ASSIGN ANY OF ITS OBLIGATIONS UNDER THIS GUARANTY WITHOUT THE PRIOR
CONSENT OF THE BEHRINGER.


 


12.           THE REPRESENTATIONS, WARRANTIES AND OBLIGATIONS OF GUARANTOR SET
FORTH IN THIS GUARANTY SHALL SURVIVE UNTIL THIS GUARANTY SHALL TERMINATE IN
ACCORDANCE WITH THE TERMS HEREOF.


 

6

--------------------------------------------------------------------------------



13.           THIS GUARANTY CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS RELATING TO SUCH SUBJECT MATTER AND MAY NOT BE MODIFIED, AMENDED,
SUPPLEMENTED OR DISCHARGED EXCEPT BY A WRITTEN AGREEMENT SIGNED BY GUARANTOR AND
BEHRINGER.  THIS GUARANTY ALSO MAY BE DISCHARGED BY FULL PERFORMANCE OF
GUARANTOR’S OBLIGATION IN ACCORDANCE WITH THE TERMS HEREOF.


 


14.           IF ALL OR ANY PORTION OF ANY PROVISION CONTAINED IN THIS GUARANTY
SHALL BE DETERMINED TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT FOR
ANY REASON, SUCH PROVISION OR PORTION THEREOF SHALL BE DEEMED STRICKEN AND
SEVERED FROM THIS GUARANTY AND THE REMAINING PROVISION AND PORTIONS THEREOF
SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


15.           ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS REQUIRED OR
PERMITTED HEREUNDER SHALL BE GIVEN IN THE MANNER PROVIDED IN SECTION 9.7 OF THE
CREDIT AGREEMENT TO BEHRINGER AT THE FOLLOWING ADDRESS: 15601 DALLAS PARKWAY,
SUITE 600, ADDISON, TEXAS 75001 AND TO GUARANTOR IN THE MANNER SET FORTH IN THE
CREDIT AGREEMENT TO ITS ADDRESS SET FORTH ON THE FIRST PAGE HEREOF WITH COPIES
TO:


 

                                                                               
Cypress Equities I, LP

                                                                               
15601 Dallas Parkway, Suite 400

                                                                               
Addison, Texas 75001

                                                                               
Attention:  Rick Bower, Senior Vice President of Finance

                                                                               
Telephone No.:  (972) 361-5124

                                                                               
Telecopier No.:  (972) 361-5928

 


16.           THIS GUARANTY SHALL BE BINDING UPON GUARANTOR AND ITS SUCCESSORS
AND SHALL INURE TO THE BENEFIT OF BEHRINGER AND ITS SUCCESSORS AND ASSIGNS.


 


17.           THE FAILURE OF BEHRINGER TO ENFORCE ANY RIGHT OR REMEDY HEREUNDER,
OR PROMPTLY TO ENFORCE ANY SUCH RIGHT OR REMEDY, SHALL NOT CONSTITUTE A WAIVER
THEREOF, NOR GIVE RISE TO ANY ESTOPPEL AGAINST BEHRINGER, NOR EXCUSE GUARANTOR
FROM ITS OBLIGATIONS HEREUNDER.  ANY WAIVER OF ANY SUCH RIGHT OR REMEDY TO BE
ENFORCEABLE AGAINST BEHRINGER MUST BE EXPRESSLY SET FORTH IN WRITING SIGNED BY
BEHRINGER.


 


18.


 


(A)           ANY SUIT INITIATED BY BEHRINGER AGAINST GUARANTOR OR IN CONNECTION
WITH OR ARISING, DIRECTLY OR INDIRECTLY, OUT OF OR RELATING TO, THIS GUARANTY
(AN “ACTION”) MAY, AT BEHRINGER’S OPTION, BE BROUGHT IN ANY STATE OR FEDERAL
COURT IN THE STATE OF NEW YORK HAVING JURISDICTION OVER THE SUBJECT MATTER
HEREOF.  GUARANTOR HEREBY SUBMITS ITSELF TO THE EXCLUSIVE JURISDICTION OF ANY
SUCH COURT AND AGREES THAT SERVICE OF PROCESS AGAINST GUARANTOR IN ANY SUCH
ACTION MAY BE EFFECTED BY ANY MEANS PERMISSIBLE UNDER FEDERAL LAW OR UNDER THE
LAWS OF THE STATE IN WHICH SUCH ACTION IS BROUGHT.  GUARANTOR HEREBY AGREES THAT
INSOFAR AS IS PERMITTED UNDER APPLICABLE LAW, THIS CONSENT TO PERSONAL
JURISDICTION SHALL BE SELF-OPERATIVE AND NO FURTHER INSTRUMENT OR ACTION, OTHER
THAN SERVICE

7

--------------------------------------------------------------------------------



OF PROCESS IN ONE OF THE MANNERS SPECIFIED IN THIS GUARANTY, OR AS OTHERWISE
PERMITTED BY LAW, SHALL BE NECESSARY IN ORDER TO CONFER JURISDICTION UPON
GUARANTOR.


 


(B)           GUARANTOR AGREES THAT, PROVIDED THAT SERVICE OF PROCESS IS
EFFECTED UPON GUARANTOR IN ONE OF THE MANNERS HEREINAFTER SPECIFIED OR AS
OTHERWISE PERMITTED BY LAW, GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE, (I) ANY OBJECTION THAT GUARANTOR MAY HAVE OR MAY HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY ACTION BROUGHT IN ANY COURT AS PROVIDED FOR BY
THIS GUARANTY, (II) ANY CLAIM THAT ANY ACTION BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM, OR (III) ANY CLAIM THAT GUARANTOR IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURT.  GUARANTOR AGREES THAT,
PROVIDED THAT SERVICE OF PROCESS IS EFFECTED UPON GUARANTOR IN ONE OF THE
MANNERS SPECIFIED IN THIS GUARANTY OR AS OTHERWISE PERMITTED BY LAW, A FINAL
JUDGMENT FROM WHICH GUARANTOR HAS NOT APPEALED OR MAY NOT APPEAL IN ANY ACTION
BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON GUARANTOR AND
MAY, SO FAR AS PERMITTED UNDER APPLICABLE LAW, BE ENFORCED IN THE COURTS OF ANY
STATE OR ANY FEDERAL COURT OR IN ANY OTHER COURTS TO THE JURISDICTION OF WHICH
IT IS SUBJECT, BY A SUIT UPON SUCH JUDGMENT AND THAT GUARANTOR SHALL NOT ASSERT
ANY DEFENSE, COUNTERCLAIM OR SET-OFF IN ANY SUCH SUIT UPON SUCH JUDGMENT.


 


(C)           GUARANTOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS HUGH KELLY,
336 MADISON AVE., 5TH FLOOR, NEW YORK, NEW YORK 10017 (THE “SERVICE AGENT”) AS
GUARANTOR’S AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON GUARANTOR’S BEHALF
SERVICE OF ANY AND ALL PROCESS THAT MAY BE SERVED IN ANY ACTION.


 


(D)           GUARANTOR AGREES TO EXECUTE, DELIVER AND FILE ALL SUCH FURTHER
INSTRUMENTS OR DOCUMENTS AS MAY BE NECESSARY UNDER THE LAWS OF THE STATE OF NEW
YORK OR THE LAWS OF THE UNITED STATES IN ORDER TO MAKE EFFECTIVE (I) THE
APPOINTMENT OF SERVICE AGENT AS AGENT FOR SERVICE OF PROCESS AS PROVIDED ABOVE
AND (II) GUARANTOR’S CONSENT TO JURISDICTION AS PROVIDED FOR IN THIS GUARANTY.


 


(E)           GUARANTOR HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY ACTION BY
THE MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO THE NOTICE ADDRESS FOR GUARANTOR AS SET FORTH IN
THIS GUARANTY AND TO SERVICE AGENT AT THE ADDRESS PROVIDED FOR HEREIN.  IF
SERVICE AGENT SHALL DESIRE TO RESIGN AS AGENT FOR SERVICE OF PROCESS, GUARANTOR
SHALL SUBSTITUTE A PARTY HAVING AN OFFICE WITHIN THE CITY OF NEW YORK, NEW YORK
AND REASONABLY ACCEPTABLE TO BEHRINGER TO ACT AS SERVICE AGENT (IT BEING AGREED
THAT ANY SUCH RESIGNATION SHALL NOT BE EFFECTIVE UNLESS AND UNTIL THE
REPLACEMENT BEHRINGER AGREES IN WRITING TO ACT AS SERVICE AGENT FOR SERVICE OF
PROCESS).  GUARANTOR HEREBY AGREES THAT PROVIDED THAT SERVICE IS MADE IN
ACCORDANCE WITH THIS PARAGRAPH OR AS OTHERWISE PERMITTED BY LAW, GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM OF ERROR
IN CONNECTION WITH ANY SUCH SERVICE AND AGREES THAT SUCH SERVICE (I) SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY ACTION, AND
(II) SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE
VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO GUARANTOR.


 

8

--------------------------------------------------------------------------------



(F)            NOTHING IN THIS GUARANTY SHALL LIMIT BEHRINGER’S RIGHT TO SERVE
PROCESS IN ANY MANNER PERMITTED BY LAW OR LIMIT BEHRINGER’S RIGHT OR THE RIGHT
OF ANY OF ITS SUCCESSORS OR ASSIGNS TO BRING PROCEEDINGS AGAINST GUARANTOR IN
THE COURTS OF ANY JURISDICTION(S).


 


(G)           TO THE EXTENT THAT GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT BEFORE JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO GUARANTOR OR GUARANTOR’S
PROPERTY, GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS GUARANTY.


 


(H)           AS A FURTHER INDUCEMENT TO BEHRINGER’S MAKING TRANCHE B OF THE
LOAN TO BORROWER, AND IN CONSIDERATION THEREOF, BEHRINGER AND GUARANTOR EACH
COVENANT AND AGREE THAT IN ANY ACTION OR PROCEEDING BROUGHT ON, UNDER OR BY
VIRTUE OF THIS GUARANTY, BEHRINGER AND GUARANTOR EACH SHALL AND DO HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE TRIAL BY JURY.


 


19.           ALL OF BEHRINGER’S RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT,
THE NOTE, THE MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS OR UNDER THIS GUARANTY
ARE INTENDED TO BE DISTINCT, SEPARATE AND CUMULATIVE AND NO SUCH RIGHT OR REMEDY
THEREIN OR HEREIN MENTIONED IS INTENDED TO BE IN EXCLUSION OF OR A WAIVER OF ANY
OTHER RIGHT OR REMEDY AVAILABLE TO BEHRINGER.


 


20.           THE TERMS AND PROVISIONS CONTAINED HEREIN ARE AND SHALL BE
EFFECTIVE AND SHALL GOVERN NOTWITHSTANDING ANY CONTRARY PROVISIONS IN THE CREDIT
AGREEMENT.


 


21.           THE TERMS OF THIS GUARANTY HAVE BEEN NEGOTIATED, AND THIS GUARANTY
HAS BEEN EXECUTED AND DELIVERED IN THE STATE OF NEW YORK, AND IT IS THE
INTENTION OF THE PARTIES HERETO THAT THIS GUARANTY BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF SUCH STATE.


 


22.           THIS GUARANTY MAY NOT BE CHANGED ORALLY, BUT ONLY BY AN AGREEMENT
IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY WAIVER, CHANGE,
MODIFICATION OR DISCHARGE IS SOUGHT.


 


23.           THIS GUARANTY MAY BE EXECUTED IN COUNTERPARTS, WHICH TOGETHER
SHALL CONSTITUTE THE SAME INSTRUMENT.


 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date and year first above written.

 

GUARANTOR:

 

 

 

 

CYPRESS EQUITIES I, LP, a Texas limited partnership

 

 

 

 

By:

Cypress Equities LLC, a Texas limited liability company, its general partner

 

 

 

By:

/s/ Christopher C. Maguire

 

 

Christopher C. Maguire, President

 

 

 

 

10

--------------------------------------------------------------------------------